DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 1/25/21.  Claims 14, 25, 26, and 28-32 have been amended.  Claims 1-13 and 15-22 are cancelled.  Claims 14 and 23-32 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 and 23-32 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 14 and 23-32 are directed to a method (i.e., a process).  Accordingly, claims 14 and 23-32  are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least 
Representative independent claim 14 includes limitations that recite at least one abstract idea.  Specifically, independent claim 14 recites:
14. (Currently Amended) A computer-implemented method of generating a simulated prescription drug claim dataset on behalf of a prescription drug benefit plan sponsor based on a set of simulated prescription drug benefit claims simulated for the prescription drug benefit plan sponsor, the method comprising: 
receiving on a continuous real-time basis from a first database historical prescription drug benefit plan claims of real patients, each of the historical prescription drug benefit plan claims including a prescription drug identifier, an actual prescription drug amount dispensed, and an actual date of drug dispensation; 
storing the historical prescription drug benefit plan claims in a local database; 
assembling on a continuous real-time basis the historical prescription drug benefit plan claims of real patients into a plurality of increasing segments associated with an increasing number of lives for a set of intervals of a time period;  
obtaining prescription drug tier information for each historical prescription drug benefit plan claim of each segment of the increasing segments for the set of intervals of the time period, the prescription drug tier information for each historical prescription drug benefit plan claim identifying the historical prescription drug benefit plan claim as associated with a brand-name drug tier, a specialty drug tier, and/or a generic drug tier; 
determining tier ratios for the historical prescription drug benefit claims of each segment of the increasing segments for the set of intervals of the time period based on the SMRH:4841-7161-7753.1-2-Application Serial No. 14/545,857Docket No. 55VW-252808 prescription drug tier information for each historical prescription drug benefit plan claim of the set of historical prescription drug benefit plan claims of each segment of the increasing segments for the set of intervals of the time period, the tier ratios defining ratios of retail-dispensed drugs, ratios of mail-order-dispensed drugs, ratios of brand-name drugs, ratios of generic drugs, and ratios of specialty drugs; 
accessing a second database to identify most frequently dispensed drugs associated with each of the tiers; 
assembling sets of most frequently dispensed drugs associated with each of the tiers for each segment of the increasing segments for the set of intervals of the time period; 
receiving a request for a new prescription drug benefit plan quote, the request including input values identifying an input number of lives to be covered and an active time period; 
accessing the local database to retrieve particular segments of historical prescription drug benefit plan claims based on the input number of lives and the active time period, each historical prescription drug benefit plan claim of the particular segments of historical prescription drug benefit plan claims including the prescription drug identifier, the actual prescription drug amount dispensed, and the actual date of drug dispensation; 
generating a set of simulated drug benefit plan claims based on the tier ratios for each segment of the particular segments  and based on the set of most frequently dispensed drugs associated with each of the tiers of each segment of the particular segments, each of the simulated prescription drug benefit plan claims of the set of simulated drug benefit plan claims being associated with a simulated dispensation date within the active time period, the set of simulated drug benefit plan claims containing no patient information or other confidential information from the historical prescription drug benefit plan claims, the generating the set of simulated drug benefit plan claims occurring instantaneously after receiving the request;
populating the simulated drug claim dataset with the set of simulated prescription drug benefit plan claims; and 
outputting the simulated drug claim dataset.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because receiving/assembling claims, obtaining drug tier information, determining tier ratios, identifying and assembling most frequently dispensed drugs, receiving a request for a new plan quote, retrieving claims, generating a set of simulated claims, populating the simulated dataset, and outputting the dataset amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  

This judicial exception is not integrated into a practical application. In particular, the first database, local database, and second database are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of receiving data, storing data, assembling data, analyzing data, accessing data, generating data, populating data, and outputting data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or 
Claims 23-32 is ultimately dependent from Claim(s) 14 and include all the limitations of Claim(s) 14. Therefore, claim(s) 23-32 recite the same abstract idea. Claim 23-32 describes further limitations regarding what determining the tier ratios is based on, the input number of lives, number of claims, the active time period, intervals, outputting the dataset instantaneously, and that the particular segments are selected based on geography. These are all just further describing the abstract idea recited in claim 14, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 14 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above 
Regarding the additional limitations directed to receiving/assembling data on a continuous real-time basis, storing claims in a local database, and accessing a database to retrieve data, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea, the Examiner further submits that such steps are not unconventional as they merely consist of receiving and transmitting data over a network and storing and retrieving information in memory.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 14 and 23-32 are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 23-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 14 recites the limitation "the set of historical prescription drug benefit plan claims" in the “determining tier ratios…” step.  There is insufficient antecedent basis for this limitation in the claim.
Claims 23-32 incorporate the deficiencies of claim 14, through dependency, and are therefore also rejected.


Response to Arguments
Applicant's arguments filed 1/25/21 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 1/25/21.
(1) Applicant respectfully requests that the rejections under 35 U.S.C. 101 be withdrawn.

(A) As per the first argument, note that the “continuous” “receiving” and “assembling” in the claim is broadly recited and a generic computer function. As such, it is unclear how this provides an improvement on computing systems, as argued by Applicant. See modified 101 rejection above.  Furthermore, regarding the “instantaneously” feature, the computer components are recited at a high level of generality and perform the basic functions of a computer (in this case, receiving data, storing data, assembling data, analyzing data, accessing data, generating data, populating data, and outputting data) that would be needed to apply the abstract idea via computer. Merely using generic computer components to perform the above identified basic computer functions to practice or apply the judicial exception does not constitute a meaningful limitation that would amount to significantly more than the judicial exception, even though such operations could be performed faster than without a computer. Also, note that the claim does not recite how the simulated claims are generated (e.g., note that there is no computer/technology recited in the “generating…” step of the claim).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/LENA NAJARIAN/Primary Examiner, Art Unit 3686